Title: To Thomas Jefferson from Aaron Burr, 23 December 1800
From: Burr, Aaron
To: Jefferson, Thomas



Dear Sir
NYork 23 decr. 1800

Yesterday Mr. Van Benthuysen handed me your obliging letter. Govr. Fenner is principally responsible for the unfortunate result of  the election in R.I. So late as semptember, he told me personally that you would have every Vote in that State and that A. would certainly have one & probably two: this he confirmed by a Verbal Message to me through a confidential friend in October. He has lately given some plausible reasons for withdrawing his Name from the republican ticket. I do not however apprehend any embarrassment even in Case the Votes should come out alike for us-My personal friends are perfectly informed of my Wishes on the subject and can never think of diverting a single Vote from you. On the Contrary, they will be found among your Most Zealous adherents. I see no reason to doubt of you having at least Nine States if the business shall come before the H- of Reps.
As far forth as my knowledge extends, it is the unanimous determination of the republicans of every grade to support your administration with unremitted Zeal: indeed I should distrust the loyalty of any one professing to be a republican who should refuse his services. There is in fact no such dearth of Talents or of patriotism as ought to inspire a doubt of your being able to fill every office in a Manner that will command public confidence and public approbation—as to myself, I will chearfully abandon the office of V.P. if it shall be thought that I can be more useful in any Active station. In short, my Whole time and attention shall be unceasingly employed to render your administration grateful and honorable to our Country and to yourself—To this I am impelled, as well by the highest Sense of duty as by the most devoted personal attachment

A Burr

